Memorandum. The order of the Appellate Division should be reversed, with costs, and the case remitted to the Appellate Division, First Department, for review of the facts pursuant to CPLR 5613. A jury question as to negligence was presented under the status rule enunciated by this court recently. (Basso v Miller, 40 NY2d 233; Scurti v City of New York, 40 NY2d 433; Barker v Parnossa, Inc., 39 NY2d 926; Parish v Henneberry Rd. Farms, 39 NY2d 932.) Hence, the Appellate Division might not reverse, on the law, the judgment rendered in favor of the plaintiff. (See, e.g., Londa v Dougbay Estates, 40 NY2d 1001.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order reversed, with costs, and the case remitted to the Appellate Division, First Department, for further proceedings in accordance with the memorandum herein.